In a proceeding pursuant to CPLR article 78 to compel the respondent Alfreda Williams, Town Clerk of the Town of Greenburgh to issue a certificate evincing approval of a preliminary subdivision plat pursuant to Town Law § 276 (8), the petitioner appeals (1) from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered January 3, 2002, which denied the petition and dismissed the proceeding, and (2), as limited by its brief, from so much of an order of the same court, entered April 10, 2002, as, upon granting its motion for leave to reargue and renew, adhered to the prior determination. Justice Howard Miller has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the judgment and the order are affirmed, with costs, for reasons stated by Justice Colabella at the Supreme Court. Ritter, J.P., Feuerstein, Luciano and H. Miller, JJ., concur.